Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A: Group 6 and Species B: Group 1, in the reply filed on 08/05/2022 is acknowledged.
Claims 19, 20, and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/05/2022.
	Claims 2-4 are further withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment (i.e. the embodiment chosen requires multiple optical fibers, not just one), there being no allowable generic or linking claim.

Claim Objections
Claim 1 is objected to because of the following informalities: 
	i. Examiner reminds applicant to keep terminology regarding the optical fibers consistent, i.e. the optical fibers vs the one or more optical fibers. Claims 5-18,21-22 and 24 are objected to based on their dependency to Claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 1, the limitation “optical fibers projecting” renders the Claim indefinite for claiming a product and process in the same claim (see MPEP 2173.05(p)). Further, the claim is indefinite as a laser source and an illumination source are not recited in the claim, so it is unclear how the optical fiber projects the laser light or the illumination light, if none of these light sources are required.
	Claims 5-18,21-22 and 24 are rejected based on their dependency to Claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-14, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 20100228238 awarded to Brennan et al, hereinafter Brennan.
Regarding Claim 1, Brennan teaches a surgical instrument, comprising: a base unit (Fig. 2a, Light sources 240); a probe disposed through an opening in a distal end of the base unit (Fig. 2a, Probe 200), the probe comprising: a port formed proximate to a distal tip of the probe (Para. 0083, “A mechanical or electrical pumping mechanism may be used to provide sufficient pressure to pump fluid out of the distal end of the probe. The probe tip may likewise incorporate an aspirator to provide suction for the removal of fluid, tissue, and/or particles”); a lumen formed through the probe; and one or more optical fibers disposed in the lumen (Fig. 2a, Optical Fibers 230, Para. “Probe 200 includes a handle 220 housing one or more independent optical fibers 230 that terminate within tip 210”), the optical fibers projecting a laser light for irradiating an area (Para. 0006) proximate to the port to cut collagen fibers of vitreous material (Para. 0091, “Applications of this technique may include… vitrectomy”) aspirated through the port (Para. 0083, “A mechanical or electrical pumping mechanism may be used to provide sufficient pressure to pump fluid out of the distal end of the probe. The probe tip may likewise incorporate an aspirator to provide suction for the removal of fluid, tissue, and/or particles”), the one or more optical fibers further projecting an illumination light for illumination of an intraocular space of a patient (Para. 0006, Examiner is interpreting that any optical fiber is capable of projecting any light it is coupled to). 
Regarding Claim 5, Brennan teaches the surgical instrument of Claim 1, wherein the one or more optical fibers comprise a first optical fiber configured to project laser light and a second optical fiber configured to project illumination light (Para. 0006). 

Regarding Claim 6, Brennan teaches the surgical instrument of Claim 5, wherein the illumination light is focused on a cladding of the second optical fiber (Para. 0072, “The endoillumination light preferably propagates through intermediate cladding 920” Examiner notes that this configuration combines the OCT with the endoillumination light, not with the laser light, which is in another optical fiber). 

Regarding Claim 7, Brennan teaches the surgical instrument of Claim 5, wherein the illumination light is focused on a core of the second optical fiber (Para. 0067, “This can be accomplished, for example, using multi-clad fiber wherein the excitation or lasing source is propagated in the intermediate cladding and the doped region is concentrated in the fiber core”).

Regarding Claim 8, Brennan teaches the surgical instrument of Claim 6, wherein the illumination light is also focused on a core of the second optical fiber (Para. 0067, “This can be accomplished, for example, using multi-clad fiber wherein the excitation or lasing source is propagated in the intermediate cladding and the doped region is concentrated in the fiber core”). 

Regarding Claims 9-13, the limitations in these claims are merely intended use. Intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As the only structure provided was that of an optical fiber, and the prior art of Brennan teaches the usage of an optical fiber in this system, Brennan’s device is capable of performing the limitations in the aforementioned claims. 
Regarding Claim 14, Brennan teaches the surgical instrument of Claim 1, wherein the laser light and the illumination light are coaxially projected from the one or more optical fibers (Fig. 2a shows optical fibers 230 being combined into tip 210, which would cause the optical fibers to project the illumination and laser light coaxially). 
Regarding Claim 21, Brennan teaches the surgical instrument of Claim 1, wherein the laser light and the illumination light are simultaneously projected through the one or more optical fibers (Para. 0064, “i.e., light from the endoillumination and laser therapy light sources propagate through the same optical fiber and may be simultaneously activated or switched from one function to the other”).
Regarding Claim 22, Brennan teaches the surgical instrument of Claim 1, wherein the laser light and the illumination light are sequentially pulsed through the one or more optical fibers (Para. 0064, “i.e., light from the endoillumination and laser therapy light sources propagate through the same optical fiber and may be simultaneously activated or switched from one function to the other”). 

Regarding Claim 24, Brennan teaches the surgical instrument of Claim 1, wherein the one or more optical fibers are coupled to a sidewall of the lumen and aligned with the port (Fig. 10a, Para. 0073, “Fiber 1030 preferably threads through inner needle 1050 but is attached to outer needle 1010 such that it does not move when slide lever 1040 is moved”). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20100228238 awarded to Brennan et al, hereinafter Brennan, in view of U.S. Patent Publication 20080097415 awarded to Zimare et al, hereinafter Zimare.
Regarding Claims 15-18, Brennan teaches the surgical instrument of Claim 1. Brennan does not teach wherein the probe further comprises one or more sections formed of a translucent or transparent material to facilitate transmission of illumination light therethrough, wherein the illumination light is emitted radially outward from the optical fiber and wherein the probe further comprises an opaque material to reduce transmission of illumination light therethrough and reduce glare caused by the illumination light, wherein a portion of the probe adjacent to the port is formed of the translucent or transparent material and a remainder of the probe comprises the opaque material.
However, in the art of surgical optical probes, Zimare teaches the usage of a transparent section at the end of a port containing an optical fiber (Para. 0006) for emitting illumination light radially outward from the optical fiber and through the transparent section (Para. 0010, the Examiner is interpreting that “a larger angle of radiation” and the light exiting from a conical shape causes the light to exit the end of the tip radially outward from the end of the transparent shaped element). Zimare further teaches the usage of opaque material up unto the point of the optical fiber to prevent light transmission outside of the transparent section (Para. 0011, “In another advantageous embodiment, the entire length of the laser fiber is enclosed by a first layer that transports the illuminating light from the proximal end to the distal end of the laser fiber and is additionally enclosed for its entire length by a second layer in order to prevent additional losses at the surface of the first layer”), all of the above to enable uniform illumination light in an area of an operation (Para. 0008) and to avoid light loss (Para. 0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brennan by Dimare, i.e. by using the opaque and transparent sections as described in Dimare above in the device of Brennan, for the predictable purpose of improving the device of Brennan as in Dimare, i.e. by enabling uniform illumination light and avoiding light loss. 


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. to 5:00 p.m. PST M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000.
/JLM/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792